Citation Nr: 1818748	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent disabling for tinnitus. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a noncompensable rating for left ear hearing loss, effective April 2012.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal in April 2017 as to an increased initial rating for tinnitus and service connection for right ear hearing loss.

2.  During the appeal period, the evidence of record shows that the Veteran's left ear hearing loss has been manifested by no more than Level IV hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for an increased initial rating for tinnitus and service connection for right ear hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial compensable rating for the Veteran's service-connected left ear hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

By April 2017 statement the Veteran limited his appeal to increased rating for left ear hearing loss.  Therefore, the Board accepts the April 2017 written statement as withdrawal of the claims for increased rating for tinnitus and service connection for right ear hearing loss.  By May 2017 letter, the RO informed the Veteran that the claims had been withdrawn.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal as to an increased rating for tinnitus and service connection for right ear hearing loss and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.

II.  Duties to Notify and Assist

A March 2013 letter provided proper notice with regard to the increased initial rating claim for left ear hearing loss.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, several VA examinations were conducted, as explained below.  These examinations also addressed functional limitations with regard to employability.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Hearing Loss Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

IV.  Merits of Increased Rating for Left Ear Hearing Loss

The Veteran's effective date for service connection for left ear hearing loss is April 2012.

The Veteran's May 2013 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
35
50
70
70
56
Right:
(decibel)
35
45
65
60
51

Maryland CNC testing revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral IV is derived for the left ear.  As the right ear is not service connected, a Roman numeral I is assigned.  
38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, there is no evidence of an exceptional pattern of hearing loss.

The Veteran reported difficulty hearing and understanding conversational speech.

The Veteran appeared for a May 2016 VA examination but the examiner stated that readings could not be obtained, citing elevated thresholds for pure tones.

The Veteran appeared for a December 2016 VA examination but the examiner stated that readings could not be obtained, citing elevated thresholds for pure tones.  The examiner noted that the Veteran has a history of non-compliance with audiometric testing.  Speech discrimination score was 100 percent in the right ear and 60 percent in the left ear.  The Board notes that from Table VIA of 38 CFR 4.85, a Roman Numeral IV is again derived for the 60 percent speech discrimination score, yielding no change in results from the May 2013 VA examination.

The Veteran submitted a December 2017 private examination, which found moderately severe hearing low in the left ear.  The document contained the disclaimer that it does not contain official audiometric results.

The Veteran's January 2018 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
40
50
75
80
61
Right:
(decibel)
40
50
65
70
56

Maryland CNC testing revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral III is derived for the left ear.  As the right ear is not service connected, a Roman numeral I is again assigned.  
38 C.F.R. § 4.85 (f).

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a noncompensable evaluation is derived from Table VII.  

There is no evidence of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86 (2017).

The Veteran reported functional impact to include difficulty hearing, impacting his driving and talking over the phone.

Thus, based on the audiometric findings, an evaluation in excess of 0 percent for the Veteran's service-connected left ear hearing disability is not warranted.  There is no indication of additional functional impairment which would warrant a higher rating, as the Veteran's difficulty hearing is contemplated within the noncompensable rating assigned.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased rating claim for service-connected left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal regarding entitlement to an initial evaluation greater than 10 percent disabling for tinnitus is dismissed. 

The appeal regarding entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to an initial compensable rating for left ear hearing loss is denied. 




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


